UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4487


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD MCLEOD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00042-F-1)


Submitted:   November 16, 2010             Decided:   December 10, 2010


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald      McLeod,    Jr.,        appeals       the   district   court’s

judgment revoking his supervised release and imposing a sentence

of thirty-six months’ imprisonment.                      McLeod alleges that his

sentence is plainly unreasonable.                 For the following reasons, we

affirm.

             A district court has broad sentencing discretion upon

revoking a defendant’s supervised release.                          United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                        We will affirm if

the sentence is within the applicable statutory maximum and is

not “plainly unreasonable.”               United States v. Crudup, 461 F.3d

433, 437, 439-40 (4th Cir. 2006).                       In determining whether a

revocation sentence is “plainly unreasonable,” we first assess

the   sentence     for     unreasonableness,        “follow[ing]         generally   the

procedural and substantive considerations that we employ in our

review of original sentences.”              Id. at 438.

             A     supervised           release     revocation           sentence        is

procedurally      reasonable       if    the    district      court     considered   the

U.S. Sentencing Guidelines Manual Chapter 7 policy statements

and   the   18    U.S.C.     §   3553(a)        (2006)    factors     relevant      to    a

supervised       release    revocation.           See    18    U.S.C.    §   3583(e)(3)

(2006); Crudup, 461 F.3d at 440.                   Although the district court

need not explain the reasons for imposing a revocation sentence

in as much detail as when it imposes an original sentence, it

                                            2
“still      must    provide      a    statement            of   reasons   for     the    sentence

imposed.”          Thompson, 595 F.3d at 547 (internal quotation marks

omitted).        A revocation sentence is substantively reasonable if

the    district      court      stated       a    proper        basis   for   concluding        the

defendant        should     receive          the          sentence    imposed,     up    to     the

statutory maximum.              Crudup, 461 F.3d at 440. Only if a sentence

is    found      procedurally         or     substantively            unreasonable       will    we

“decide whether the sentence is plainly unreasonable.”                                    Id. at

439.

              We have carefully reviewed McLeod’s sentence and find

it     to   be     procedurally         and        substantively          reasonable.           The

district         court     heard        the        parties’          arguments,        explicitly

considered the Chapter Seven advisory policy statement range and

the pertinent 18 U.S.C. § 3553(a) factors, and explained its

reasoning        supporting          the     thirty-six           month    sentence.            The

district court stated a proper basis for McLeod’s sentence —

namely,       McLeod’s          continuous                 criminal     conduct         involving

narcotics,         and    the    downward             departure       awarded     in     McLeod’s

original      sentence.              Based       on       our   conclusion      that     McLeod’s

sentence is neither procedurally nor substantively unreasonable,

“it necessarily follows that” McLeod’s sentence is not “plainly

unreasonable.”           Crudup, 461 F.3d at 440.

              Accordingly, we affirm the district court’s judgment

revoking McLeod’s supervised release and imposing a thirty-six

                                                      3
month prison term.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4